                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


KATHRYN KNOWLTON, DANA McCORMICK,
TRACY COLE, TALEAVIA COLE, TAHUDAH COLE,
TRIASTIANA WALLS, ANDREW AARON,
KAMILA AHMED, ROBERT AGNEW, ISIAH BALDWIN,
JACQUELINE BOGENBERGER, RAINE CICH, STEVEN
CONKLIN, RACHEL DULAY, ANNE DELESSIO-PARSON,
ERIK FANNING, JILL FERGUSON, BREON FOSTER,
JOANNA GEISER, JOSEPH HAYES, PERCY HAYES,
DESTINEY JONES, SEAN KAFER, JOEY KOEPP,
SONORA LARSON, HOLLY LAVORA, LAZARITO
MATHEU, MOLLY NILSSEN, CARMEN PALMER,
(JUVENILE) PALMER, (JUVENILE) PALMER,
LEAH PORTER, AIDALI RIVERA, WILLIAM RIVERA,
HECTOR RODRIGUEZ, JOSE HERNADEZ RAMIREZ,
OSCAR CONCEPCION RODRIGUEZ, ROSALIND ROGERS,
NATHAN SABEL, WILLIAM SCHROEDER, MARIAH
SMITH, PETER SPARKS, ANGEL VEGA,
CHRISTINA VITOLO-HADDAD, GABRIELLA
VITUCCI, SUZANNE WELLS, BRANDON WILBORN,
KATELYN WOJNAR, SONJA WORTHY, KHALIL
COLEMAN, and MEMBERS OF THE PEOPLE’S REVOLUTION
AN UNINCORPORATED ENTITY, hereinafter referred to as
(TPR), on behalf of themselves and all others similarly situated,

                     Plaintiffs,

       v.                                                Case No. 2020-CV-01660

CITY OF WAUWATOSA, BARRY WEBER,
DENNIS MCBRIDE, and JOHN DOE OFFICERS,

                  Defendants.
______________________________________________________________________________

   ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ FIRST AMENDED
             COMPLAINT AND DEMAND FOR A JURY TRIAL




                                             -1-


            Case 2:20-cv-01660-NJ Filed 04/16/21 Page 1 of 95 Document 27
       Defendants City of Wauwatosa, Barry Weber and Dennis McBride, by their attorneys, Gunta

Law Offices, S.C., submit their Answer to Plaintiffs’ First Amended Complaint and Demand for a

Jury Trial as follows:

                                      I. INTRODUCTION

       1. Lack knowledge and information sufficient to form a belief as to the truth or falsity of this

Paragraph, and therefore deny and put Plaintiffs to their proof.

       2. Lack knowledge and information sufficient to form a belief as to the truth or falsity of this

Paragraph, and therefore deny and put Plaintiffs to their proof.

       3. Admit that this is a civil action brought pursuant to 42 U.S.C. § 1983. Deny that Plaintiffs

have suffered a constitutional violation; that the City of Wauwatosa and Mayor Dennis McBride

issued “unlawful emergency orders;” or that Chief Barry Weber enforced any “ unlawful emergency

orders.”

       4. Lack knowledge and information sufficient to form a belief as to the truth or falsity of this

Paragraph, and therefore deny and put Plaintiffs to their proof.

       5. This Paragraph states a legal conclusion for which no response is needed.

       6. Lack knowledge and information sufficient to form a belief as to the truth or falsity of this

Paragraph, and therefore deny and put Plaintiffs to their proof.

       7. Deny.

       8. Deny.

       9. Deny.

       10. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                 -2-


           Case 2:20-cv-01660-NJ Filed 04/16/21 Page 2 of 95 Document 27
                         II. THE PARTIES TO THIS COMPLAINT

       11. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       12. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       13. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       14. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       15. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       16. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       17. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       18. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       19. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       20. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                 -3-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 3 of 95 Document 27
       21. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       22. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       23. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       24. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       25. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       26. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       27. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       28. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       29. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       30. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       31. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                 -4-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 4 of 95 Document 27
       32. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       33. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       34. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       35. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       36. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       37. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       38. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       39. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       40. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       41. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       42. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                 -5-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 5 of 95 Document 27
       43. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       44. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       45. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       46. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       47. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       48. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       49. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       50. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       51. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       52. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                 -6-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 6 of 95 Document 27
       53. Admit that at some time on October 10, 2020 Plaintiff Sparks was in Wauwatosa. As to

the remaining allegations, lack knowledge and information sufficient to form a belief as to the truth

or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       54. Admit that at some time on October 9, 2020 Plaintiff Vega was in Wauwatosa. As to the

remaining allegations, lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       55. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       56. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       57. Admit that at some time on October 10, 2020 Plaintiff Sparks was in Wauwatosa. As to

the remaining allegations, lack knowledge and information sufficient to form a belief as to the truth

or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       58. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       59. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       60. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       61. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       62. Admit.


                                                 -7-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 7 of 95 Document 27
       63. Admit.

       64. Admit.

       65. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

                              III. JURISDICTION AND VENUE

       66. Admit.

       67. Admit.

             IV. HISTORICAL BACKGROUND OF RACIAL ISSUES IN
           WAUWATOSA AND THE WAUWATOSA POLICE DEPARTMENT

       68. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       69. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       70. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       71. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       72. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       73. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       74. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

                                                 -8-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 8 of 95 Document 27
       75. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       76. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       77. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       78. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       79. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       80. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       81. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       82. Admit that Barry Weber was hired as Police Chief in 1990. Lack knowledge and

information sufficient to form a belief as to the truth or falsity of the remaining allegations in this

Paragraph, and therefore deny and put Plaintiffs to their proof.

       83. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       84. Deny.

       85. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                  -9-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 9 of 95 Document 27
       86. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       87. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       88. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       89. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       90. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       91. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       92. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       93. Upon information and belief, admit.

       94. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       95. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       96. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -10-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 10 of 95 Document 27
        97. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        98. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        99. Deny.

                                       V. BACKGROUND

        100. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        101. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        102. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        103. Admit that Officer Mensah used deadly force to stop the threat posed by Alvin Cole,

who at Mayfair Mall had pointed and attempted to fire a handgun at Officers.

        104. Admit that Officer Mensah shot and killed Jay Anderson Jr. on June 23, 2016 and

Antonio Gonzalez on July 15, 2015 and that both shootings were investigated and determined to be

justified uses of force.

        105. Upon information and belief, admit.

        106. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        107. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                -11-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 11 of 95 Document 27
       108. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       109. Deny.

       110. Deny.

       111. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       112. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       113. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       114. Admit.

         A. CITY OF WAUWATOSA’S CURFEW FROM OCTOBER 7-12, 2020

       115. Deny the allegation that “Mayor McBride decided that he alone should have the power

to pass and sign a ‘Proclamation of Emergency.’” Admit that on September 30, 2020, Mayor

McBride signed the “Proclamation of Emergency” which enacted the curfew.

       116. Admit.

       117. Deny.

       118. Deny.

       119. Admit.

       120. Admit that Wis. Stat. § 323.14(4)(b) provides the following: If, because of the

emergency conditions, the governing body of the local unit of government is unable to meet

promptly, the chief executive officer or acting chief executive officer of any local unit of government


                                                 -12-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 12 of 95 Document 27
shall exercise by proclamation all of the powers conferred upon the governing body under par. (a)

or s. 323.11 that appear necessary and expedient. The proclamation shall be subject to ratification,

alteration, modification, or repeal by the governing body as soon as that body can meet, but the

subsequent action taken by the governing body shall not affect the prior validity of the proclamation.

        121. Admit that Wis. Stat. § 323.14(4)(b) provides the following: If, because of the

emergency conditions, the governing body of the local unit of government is unable to meet

promptly, the chief executive officer or acting chief executive officer of any local unit of government

shall exercise by proclamation all of the powers conferred upon the governing body under par. (a)

or s. 323.11 that appear necessary and expedient. The proclamation shall be subject to ratification,

alteration, modification, or repeal by the governing body as soon as that body can meet, but the

subsequent action taken by the governing body shall not affect the prior validity of the proclamation.

        122. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        123. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        124. The statement in this Paragraph is posed as a rhetorical question and not an allegation,

thus no response is necessary. To the extent a response is required, lack knowledge and information

sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put

Plaintiffs to their proof.

        125. Deny.




                                                 -13-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 13 of 95 Document 27
        126. The statement in this Paragraph is posed as a rhetorical question and not an allegation,

thus no response is necessary. To the extent a response is required, lack knowledge and information

sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put

Plaintiffs to their proof.

        127. The statement in this Paragraph is posed as a rhetorical question and not an allegation,

thus no response is necessary. To the extent a response is required, lack knowledge and information

sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put

Plaintiffs to their proof.

        128. Deny.

        129. Deny.

        130. Deny.

        131. Deny.

        132. Deny.

        133. Deny the characterization of the emergency proclamation as a “secret executive order.”

Deny the remainder of Paragraph 133.

        134. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        135. Deny.

        136. Admit.

        137. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        138. Deny.


                                                -14-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 14 of 95 Document 27
        139. Admit.

        140. This paragraph mischaracterize the testimony of Chief Weber. As further response, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        141. This paragraph mischaracterize the testimony of Chief Weber. As further response, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        142. This paragraph mischaracterize the testimony of Chief Weber. As further response, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        143. Deny.

        144. Deny.

        145. Deny that the purpose of the police presence was to “deny people’s constitutional right

to assemble and order.” As to the remaining unspecific allegations, lack knowledge and information

sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put

Plaintiffs to their proof.

        146. Deny the characterization that the police were “violent” or used “violence towards

protestors.” As to the remaining unspecific allegations, lack knowledge and information sufficient

to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to

their proof.

        147. Deny.




                                                    -15-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 15 of 95 Document 27
      B. PLAINTIFFS’ ALLEGATIONS AS TO THE CURFEW IN WAUWATOSA
                 FROM OCTOBER 7, 2020 - OCTOBER 12, 2020

        i.       Plainitffs Kate Knowlton and Dane McCormick - October 10, 2020

        148. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        149. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        150. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        151. Deny the characterization that “Plaintiffs were forcibly arrested without the ability to

comply with the dispersal order” and deny that and of these answering Defendants violated any of

the Plaintiffs constitutional rights. As to the remaining unspecific allegations, lack knowledge and

information sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny

and put Plaintiffs to their proof.

        152. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        153. Admit that at approximately 7:30 the crowd control team issued “unlawful assembly”

announcements to the crowd over a PA speaker. As to the remaining unspecific allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        154. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                    -16-


             Case 2:20-cv-01660-NJ Filed 04/16/21 Page 16 of 95 Document 27
       155. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       156. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       157. Deny.

       158. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       159. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       160. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       161. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       162. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       163. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       164. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       165. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -17-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 17 of 95 Document 27
       166. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       167. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       168. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       169. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       170. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       171. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       172. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       173. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       174. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       175. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       176. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                -18-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 18 of 95 Document 27
       177. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       178. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       179. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       180. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       181. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       182. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       183. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       184. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       185. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       186. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -19-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 19 of 95 Document 27
        187. Admit that Plaintiffs McCormick and Knowlton were issued citations for being in

violation of the emergency order with the name of Lt. Jeffrey Farina with the deposit amount of

$1,321.00. As to the remaining unspecific allegations, lack knowledge and information sufficient

to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to

their proof.

        188. Admit.

        189. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        190. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        191. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        192. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        193. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        194. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        195. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        196. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.


                                                 -20-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 20 of 95 Document 27
       197. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       198. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       199. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       200. Deny.

       201. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       202. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       ii. Plaintiffs Tahudah Cole. Talevia Cole, Tristiana Griggs & Tracey Cole -
       October 8, 2002

       203. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       204. Upon information and belief, admit.

       205. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       206. Admit.

       207. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       208. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

                                                -21-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 21 of 95 Document 27
       209. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       210. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       211. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       212. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       213. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       214. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       215. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       216. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       217. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       218. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       219. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -22-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 22 of 95 Document 27
       220. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       221. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       222. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       223. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       224. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       225. Deny.

       226. Deny.

       227. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       228. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       229.Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       230. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       231. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -23-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 23 of 95 Document 27
       232. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       233. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       234. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       235. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       236. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       237. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       238. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       239. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       240. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       241. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       242. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -24-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 24 of 95 Document 27
       243. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       244. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       245. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       246. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       247. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       248. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       249. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       250. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       251. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       252. Admit.

       253. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -25-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 25 of 95 Document 27
       254. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       255. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       256. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       257. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       258. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       259. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       260. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       261. Admit.

       262. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       263.Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       264. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -26-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 26 of 95 Document 27
       265. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       266. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       267. Upon information and belief, admit.

       268. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       269. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       270. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       271. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       272. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       273. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       274. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       275. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -27-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 27 of 95 Document 27
       276. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       277. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       278. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       279. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       280. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       281. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       282. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       283. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       284. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       285. Admit.

       286. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -28-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 28 of 95 Document 27
       287. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       288. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       289. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       290. Deny.

       291. Admit.

       292. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       293. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       294. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       295. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       iii. William Rivera, Adali Rivera, Hector Rodriguez, and Mattheu Lazarito -
       October 9, 2020

       296. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       297. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -29-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 29 of 95 Document 27
       298. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       299. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       300. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       301. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       302. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       303. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       304. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       305. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       306. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       307. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       308. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -30-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 30 of 95 Document 27
        309. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        310. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        311. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        312. Deny that Detective Timothy Warren said to Mr. Rivera “at this time it doesn’t matter

because you are black.” As to the remaining unspecific allegations, lack knowledge and information

sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put

Plaintiffs to their proof.

        313. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        314. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        315. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        316. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        317. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        318. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -31-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 31 of 95 Document 27
       319. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       320. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       321. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       322. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       323. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       324. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       325. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       326. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       327. Admit that the Emergency Proclamation excluded individuals traveling to and from

work. As to the remaining comments, lack knowledge and information sufficient to form a belief as

to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       328. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                 -32-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 32 of 95 Document 27
       329. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       330. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       331. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       332. Upon information and belief, admit.

       333. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       334. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       335. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       336. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       337. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       338. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       339. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -33-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 33 of 95 Document 27
       340. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       341. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       342. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       343. Upon information and belief, admit.

       344. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       345. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       346. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       347. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       348. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       349. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       350. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -34-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 34 of 95 Document 27
       351. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       352. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       353. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       354. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       355. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       356. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       357. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       358. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       359. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       360. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       361. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -35-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 35 of 95 Document 27
       362. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       363. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       364. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       365.

       366. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       iv. Jackie Bogenberger, Raine Cich, Gabriella Vitucci, Angela Vega & Katelyn
       Wojnar - October 9, 2020

       367. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       368. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       369. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       370. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       371. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       372. Deny.

       373. Deny.

                                                -36-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 36 of 95 Document 27
       374. Deny.

       375. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       376. Deny.

       377. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       378. Deny.

       379. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       380. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       381. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       382. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       383. Deny.

       384. Admit that Bogenberger’s phone was confiscated. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

       385. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                    -37-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 37 of 95 Document 27
       386. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       387. Admit.

       388. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       389. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       390. Deny.

       391. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       392. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       393. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       394. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       395. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       396. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       397. Admit.

       398. Admit.



                                                -38-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 38 of 95 Document 27
       399. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       400. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       401. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       402. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       403. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       404. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       405. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       406. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       407. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       408. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       409. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -39-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 39 of 95 Document 27
       410. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       411. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       412. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       413. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       414. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       415. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       416. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       417. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       418. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       419. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       420. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -40-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 40 of 95 Document 27
       421. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       422. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       423. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               v. Joanna Geisler and William Schroeder -October 9, 2020

       424. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       425. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       426. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       427. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       428. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       429. Admit.

       430. Deny.

       431. Admit.

       432. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -41-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 41 of 95 Document 27
       433. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       434. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       435. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       436. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       437. Admit.

       438. Deny.

       439. Admit.

       440. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       441. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       442. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       vi. Ann Delessio-Parson October 9, 2020

       443. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       444. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -42-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 42 of 95 Document 27
       445. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       446. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       447. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       448. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       449. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       450. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       451. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       452. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       453. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       454. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       455. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -43-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 43 of 95 Document 27
       456. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       457. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       458. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       459. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       460. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       461. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       462. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       463. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       464. Admit.

       465. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       466. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -44-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 44 of 95 Document 27
       467. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       468. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       469. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       470. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       471. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       472. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       473. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       474. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       475. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               vii. Holly Lavora and Nathan Sabel - October 8, 2020

       476. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -45-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 45 of 95 Document 27
       477. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       478. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       479. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       480. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       481. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       482. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       483. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       484. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       485. Deny.

       486. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       487. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -46-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 46 of 95 Document 27
       488. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       489. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       490. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       491. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       492. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       493. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       494. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       495. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       496. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       497. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       498. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -47-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 47 of 95 Document 27
       499. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       500. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       501. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       502. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       503. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       504. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       505. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       506. Deny.

       507. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       508. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       509. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -48-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 48 of 95 Document 27
       510. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       511. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       viii. Rachel Dulay and Jose Hernandez Ramirez - October 8, 2020

       512. Upon information and belief, admit.

       513. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       514. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       515. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       516. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       517. Deny.

       518. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       519. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       520. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -49-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 49 of 95 Document 27
       521. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       522. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       523. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       524. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       525. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       526. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       527. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       528. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       529. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       530. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       531. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -50-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 50 of 95 Document 27
       532. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       533. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       534. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       535. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       536. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       537. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       538. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       539. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       540. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       541. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       542. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -51-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 51 of 95 Document 27
       543. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       544. Admit.

               ix. Oscar Conception - October 7, 2020

       545. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       546. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       547. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       548. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       549. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       550. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       551. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       552. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       553. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -52-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 52 of 95 Document 27
       554. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       555. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       556. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       557. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       558. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       559. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       560. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       561. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       562. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       563. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       564. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -53-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 53 of 95 Document 27
       565. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       566. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       567. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       568. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       569. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       570. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       571. Admit.

       572. Admit.

       574. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               x. Leah Porter, Christine Vitolo Haddad and Sonja Worthy-
               October 10, 2020

       575. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       576. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -54-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 54 of 95 Document 27
       577. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       578. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       579. Admit.

       580. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       581. Upon information and belief, admit.

       582. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       583. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       584. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       585. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       586. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       587. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       588. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -55-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 55 of 95 Document 27
       589. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       590. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       591. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       592. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       593. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       594. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       595. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       596. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       597. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       598. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       599. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -56-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 56 of 95 Document 27
       600. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       601. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       602. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       603. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       604. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       605. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       606. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       607. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       608. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               x. Destiney Jones -October 8, 2020

       609. Upon information and belief, admit.

       610. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -57-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 57 of 95 Document 27
       611. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       612. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       613. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       614. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       615. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       616. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       617. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       618. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       619. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       620. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       621. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -58-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 58 of 95 Document 27
       622. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       623. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       624. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       625. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       626. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       627. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       628. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       629. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       630. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       631. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       632. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -59-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 59 of 95 Document 27
       633. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       634. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               xi. Erik Fanning and Sonora Larson - October 8, 2020

       635. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       636. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       637. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       638. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       639. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       640. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       641. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       642. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -60-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 60 of 95 Document 27
       643. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       644. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       645. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       646. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       647. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       648. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       649. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       650. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       651. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       652. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       653. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -61-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 61 of 95 Document 27
       654. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       655. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       656. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               xii. Breon Foster- October 9, 2020

       657. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       658. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       659. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       660. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       661. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       662. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       663. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -62-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 62 of 95 Document 27
        664. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        665. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        666. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        667. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        668. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        669. Deny the characterization that Detective Lewandowski “made Plaintiff go into the

interrogation room to be questioned.” As to the remaining allegations, lack knowledge and

information sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny

and put Plaintiffs to their proof.

        670. Upon information and belief, admit.

        671. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        672. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        673. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                 -63-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 63 of 95 Document 27
       674. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       675. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       676. Admit that Breon Foster voluntarily consented to provide Detective Lewandowski with

a saliva sample for DNA purposes.

       677. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       678. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       679. Admit.

       680. Admit.

               xiii. Jill Ferguson October 11, 2020

       681. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       682. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       683. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       684. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -64-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 64 of 95 Document 27
       685. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       686. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       687. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       688. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       689. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       690. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       691. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       692. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       693. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       694. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       695. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -65-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 65 of 95 Document 27
       696. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       697. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       698. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       699. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       700. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       701. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       702. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       703. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       704. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       705. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       706. Admit that Jill Ferguson was issued a citation in the amount of $1,321.00 and the

issuing individual was Lt. Farina.



                                                -66-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 66 of 95 Document 27
       707. Admit.

       708. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       709. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       710. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               xiv. Pete Sparks - October 10, 2020

       711. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       712. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       713. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       714. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       715. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       716. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       717. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -67-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 67 of 95 Document 27
       718. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       719. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       720. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       721. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       722. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       723. Upon information and belief, admit.

       724. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       725. Admit that Peter Sparks was issued a citation in the amount of $1,321.00 and the

issuing individual was Lt. Farina.

       726. Admit.

       727. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       728. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       729. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -68-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 68 of 95 Document 27
        xv. Carmen Palmer, (Juvenile) Male Palmer, and (Juvenile) Female Palmer -
        October 8, 2020

        730. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        731. Deny that spike strips were used to stop Plainitffs vehicle. As to the remaining

allegations, lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph specifically with regards to the undefined term “kettled,”and therefore deny and put

Plaintiffs to their proof.

        732. Admit that Plaintiffs were ordered out of their vehicle. As to the remaining allegations,

lack knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph

and therefore deny and put Plaintiffs to their proof.

        733. Deny.

        734. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        735. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        736. Admit that Plainitffs were handcuffed. As to the remaining allegations, lack knowledge

and information sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore

deny and put Plaintiffs to their proof.

        737. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        738. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

                                                 -69-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 69 of 95 Document 27
       739. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       740. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       741. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       742. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       743. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       744. Admit.

       745. Upon information and belief, admit.

       746. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       747. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       748. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       749. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       750. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -70-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 70 of 95 Document 27
       751. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               xvi. Molly Nilssen - October 10, 2020

       752. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       753. Admit that Plaintiff Nilssen was arrested after 7:00 p.m. on October 10, 2020.

       754. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       755. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       756. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       757. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       758. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       759. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       760. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       761. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                -71-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 71 of 95 Document 27
       762. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       763. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       764. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       765. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       767. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       768. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       769. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       770. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       771. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       772. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       773. Admit.

       774. Admit.



                                                -72-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 72 of 95 Document 27
       775. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               xix. Suzanne Wells- October 8, 2020

       776. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       777. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       778. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       779. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       780. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       781. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       782. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       783. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       784. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -73-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 73 of 95 Document 27
        785. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        786. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        787. Admit.

        788. Admit.

        789. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        790. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        791. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        792. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        793. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        C. Regarding Protesting In Wauwatosa Between August 13, 2020 - September 30, 2020
        and Fabricated Arrest Records.

                i. Khalil Coleman - August 13, August 14, 2020, September 17,
                and September 29, 2020

        794. Admit that Khalil Coleman was in Wauwatosa on August 13, August 14, 2020,

September 17, and September 29, 2020. As to the remaining allegations, lack knowledge and

information sufficient to form a belief as to the truth or falsity of this Paragraph, and therefore deny



                                                 -74-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 74 of 95 Document 27
and put Plaintiffs to their proof.

        795. Admit.

        796. Admit.

        797. Admit that on September 24, 2020, Plaintiff was mailed a citation in the amount of $691

for violating Ordinance No. 750030 and that on October 1, 2020, Plaintiff was mailed a citation in

the amount of $1321 for violating Ordinance No. 750030.

        798. Deny.

        799. Deny.

        800. Admit.

        801. Deny that “WPD has a fabricated arrested and booking record of Plaintiff.” As to the

remaining allegations, lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

        802. Admit.

        803. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

                ii. Mariah Smith - August 13, 2020 AND September 5, 2020

        804. Admit that Mariah Smith was in Wauwatosa on August 13, 2020 . As to the remaining

allegations, lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        805. Deny.




                                                 -75-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 75 of 95 Document 27
       806. Admit that Mariah Smith was in Wauwatosa on September 5, 2020 . As to the

remaining allegations, lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       807. Deny.

       808. Deny.

       809. Admit.

       810. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       811. Admit.

       812. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               iii. Brandon Wilborn - August 14, 2020 and September 30, 2020

       813. Admit that Brandon Wilborn was in Wauwatosa on August 14, 2020 and September 30,

2020. As to the remaining allegations, lack knowledge and information sufficient to form a belief

as to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       814. Deny.

       815. Deny.

       816. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       817. Deny.

       818. Deny.

       819. Upon information and belief, admit.



                                                 -76-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 76 of 95 Document 27
       820. Deny.

       821. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       822. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               iv. Andrew Aaron - August 13, 2020

       823. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       824. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       825. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       826. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       827. Admit.

       828. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       829. Deny.

       830. Deny.

       831. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                -77-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 77 of 95 Document 27
       832. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       833. Admit.

       834. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       835. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       836. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

               v. Joey Koepp - September 3, 2020

       837. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       838. Admit that on September 3, 2020 Joseph Robert Koepp was issued three. Deny that the

citations were issued “in retaliation for protesting.”

       839. Deny.

       840. Deny.

               vi. Sean Kafer - August 14, 2020

       841. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       842. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       843. Admit.



                                                 -78-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 78 of 95 Document 27
        844. Deny.

        845. Deny.

        846. Admit.

        847. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        848. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        849. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               vii. Steven Conklin - September 30, 2020

        850. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        851. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        852. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        853. Admit that on October 1, 2020, Steven Conklin was mailed citation for violation of

Ordinance No. 750030. As to the remaining allegations, lack knowledge and information sufficient

to form a belief as to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to

their proof.

        854. Deny.



                                                    -79-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 79 of 95 Document 27
       855. Deny.

       856. Admit.

       857. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

       858. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       859. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               viii. Kamila Ahmed - August 30, 2020

       860. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       861. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       862. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       863. Admit.

       864. Admit.

       865. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.




                                                    -80-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 80 of 95 Document 27
        866. Admit that on November 11, 2020 Plaintiff was mailed a ticket for violating Ordinance

No. 750030. As to the remaining allegations, lack knowledge and information sufficient to form a

belief as to the truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

        867. Deny.

        868. Deny.

        869. Admit.

        870. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

        871. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        872. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

                ix. Jacqueline Bogenberger - September 30, 2020

        873. Admit.

        874. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        875. Admit that on October 1, 2020 Plaintiff was mailed a ticket for violating Ordinance No.

750030.

        876. Deny.

        877. Deny.

        878. Admit.



                                                    -81-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 81 of 95 Document 27
       879. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

       880. Admit.

       881. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               viii. Robert Agnew - September 5, 2020

       882. Admit that Plaintiff Agnew was in Wauwatosa on September 5, 2020. As to the

remaining allegations, lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       883. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       884. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       885. Deny.

       886. Deny.

       887. Admit.

       888. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

       889. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                    -82-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 82 of 95 Document 27
       890. Deny that WPD created and/or fabricated arrests and/or booking records and deny the

remaining allegations.

               xi. Gabriella Vitucci - August 13 and August 14, 2020

       891. Admit that Plaintiff Vitucci was in Wauwatosa on August 13 and August 14, 2020. As

to the remaining allegations, lack knowledge and information sufficient to form a belief as to the

truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       892. Admit that on August 26, 2020 Plaintiff was mailed a citation for violating Ordinance

No. 7020118O.

       893. Deny.

       894. Deny.

       895. Admit.

       896. Deny that WPD created and/or fabricated records. As to the remaining allegations, lack

knowledge and information sufficient to form a belief as to the truth or falsity of this Paragraph, and

therefore deny and put Plaintiffs to their proof.

       897. Upon information and belief, admit.

       888 (second). Deny that WPD created and/or fabricated arrests and/or booking records and

deny the remaining allegations.

               xii. Joseph Hayes - August 14, 2020

       889 (second). Lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       890 (second). Lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                    -83-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 83 of 95 Document 27
       891 (second). Admit.

       892 (second). Deny.

       893 (second). Deny.

       894 (second). Admit.

       895 (second). Deny that WPD created and/or fabricated records. As to the remaining

allegations, lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       896 (second). Lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       897 (second). Deny that WPD created and/or fabricated arrests and/or booking records and

deny the remaining allegations.

               xiii. Rosalind Rogers - September 5, 2020

       898. Admit that Plaintiff Rogers was in Wauwatosa on September 5, 2020. As to the

remaining allegations, lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       899. Admit that Plaintiff Rogers was issued a citation for violation of Ordinance No. 750030.

As to the remaining allegations, lack knowledge and information sufficient to form a belief as to the

truth or falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

       900. Admit.

       901. Deny.

       902. Deny.




                                                 -84-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 84 of 95 Document 27
               xiv. Isiah Baldwin - September 5, 2020 and October 10, 2020

        903. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

        904. Deny that Isaiah Baldwin was given a citation for disorderly conduct on September 5,

2020.

        905. Deny.

        906. Deny.

        903 (second). Lack knowledge and information sufficient to form a belief as to the truth or

falsity of this Paragraph, and therefore deny and put Plaintiffs to their proof.

        904 (second). Admit that on October 10, 2020 at approximately 1:10 a.m., Isaiah Baldwin

was arrested and cited for violation of the emergency order.

        905 (second). Admit that Wis. Stat. § 323.28 provides that “Whoever intentionally fails to

comply with an order issued by an agent of the state or of a local unit of government who is engaged

in emergency management activities under this chapter, including training exercises, is subject to

a forfeiture of not more than $200.”

                                         LEGAL CLAIMS

     FIRST CLAIM FOR RELIEF - Violation of Plaintiffs’ Fourth Amendment Rights
        to be Free from Unlawful Seizure (As to All Plaintiffs Against All John Doe
                       Officers, Barry Weber and Dennis McBride)

        906 (second). These Defendants reallege and incorporate Paragraphs 1 through 905 (second)

of this Answer.

        907. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.



                                                 -85-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 85 of 95 Document 27
       908. Deny that any of the named Defendants violated Plainitffs’ constitutional rights.

       909. Deny.

       910. Deny.

       911. Deny.

       912. Admit.

       913. Deny.

       914. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       915. Deny.

       916. Deny.

       917. Deny.

   SECOND CLAIM FOR RELIEF - Violation of Plaintiffs’ Fourth Amendment Rights
              to be Free From Excessive Force (As to All Plaintiffs
                    Against All Relevant Defendant Officers)

       919. These Defendants reallege and incorporate Paragraphs 1 through 917 of this Answer.

       920. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       921. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       922. Deny.

       923. Deny.

       924. Deny.




                                                -86-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 86 of 95 Document 27
       925. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       926. Deny.

       927. Deny.

      THIRD CLAIM FOR RELIEF - Violation of Plaintiffs’ Sixth Amendment Right
     to Counsel - (As to Plaintiffs Kathryn Knowlton, Dana McCormick, Breon Foster,
         Taleavia Cole, and Tahudah Cole Against Defendant Joseph Lewandowski
                                and Yet Unidentified Officers

       928. These Defendants reallege and incorporate Paragraphs 1 through 927 of this Answer.

       929. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       930. Deny.

       931. Deny.

       FOURTH CLAIM FOR RELIEF - Violation of First Amendment and Fourth
       Amendment Equal Protection, Freedom of Speech and Assembly, Intimidation
         and Retaliatory Use of Force (As to All Plaintiffs Against All Defendants)

       931 (second). These Defendants reallege and incorporate Paragraphs 1 through 931 of this

Answer.

       932. Deny.

       933. Deny.

       934. Deny.

       935. Deny.

                      FIFTH CLAIM FOR RELIEF - MONELL CLAIM
                       (As to All Plaintiffs Against City of Wauwatosa)

       936. These Defendants reallege and incorporate Paragraphs 1 through 935 of this Answer.



                                                -87-


          Case 2:20-cv-01660-NJ Filed 04/16/21 Page 87 of 95 Document 27
937. Deny.

938. Deny.

      a. Deny.

      b. Deny.

      c. Deny.

      d. Deny.

      e. Deny.

      f. Deny.

      g. Deny.

      h. Deny.

      I. Deny.

      j. Deny.

      k. Deny.

      l. Deny.

939. Deny.

940. Deny.

941. Deny.




                              -88-


 Case 2:20-cv-01660-NJ Filed 04/16/21 Page 88 of 95 Document 27
SIXTH CLAIM FOR RELIEF - VIOLATION OF THE FOURTH AND FOURTEENTH
       AMENDMENTS - UNLAWFUL SEARCH & SEIZURE OR PROPERTY -
     42 U.S.C. §§ 1983, (As to Plaintiffs Kathryn Knowlton, Dana McCormick, Tracy
Cole, Taleavia Cole, Tahudah Cole, Oscar Concepcion Rodriguez, Anne Delessio-Parson,
   Rachel Dulay, Erik Fanning, Jill Ferguson, Breon Foster, Joanna Geiser, Christina
 Vitolo-Haddad, Joseph Hayes, Percy Hayes, Jose Hernandez Ramirez, Destiney Jones,
  Joey Koepp, Sonora Larson, Holly Lavora, Lazarito Matheu, Molly Nilssen, Carmen
    Palmer, (juvenile) Palmer, (juvenile) Palmer, Leah Porter, Aidali Rivera, William
Rivera, Hector Rodriguez, Nathan Sabel, William Schroeder, Mariah Smith, Peter Sparks,
      Gabriella Vitucci, Suzanne Wells, Katelyn Wojnar, Sonja Worthy, Jacqueline
         Bogenberger, and Raine Cich Against All Relevant Defendant Officers)

       942. These Defendants reallege and incorporate Paragraphs 1 through 941 of this Answer.

       943. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       944. Deny.

       945. Deny.

       946. Deny.

     SEVENTH CLAIM FOR RELIEF - RACIALLY MOTIVATED CONSPIRACY
    TO DEPRIVE PLAINTIFFS OF THEIR CONSTITUTIONAL RIGHTS - 42 U.S.C.
            §§ 1983, 1985, 1986 (All Plaintiffs as Against All Defendants)

       947. These Defendants reallege and incorporate Paragraphs 1 through 946 of this Answer.

       948. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       949. Deny.

       950. Deny.

       951. Deny.

       952. Deny.




                                                -89-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 89 of 95 Document 27
    EIGHTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 CONSPIRACY TO DEPRIVE
      PLAINTIFFS OF THEIR CONSTITUTIONAL RIGHTS (As to All Plaintiffs
                          Against All Defendants)

       953. These Defendants reallege and incorporate Paragraphs 1 through 952 of this Answer.

       954. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       955. Deny.

       956. Deny.

       957. Deny.

       958. Deny.

       959. Deny.

       960. Deny.

       961. Deny.

       962. Deny.

      NINTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 FAILURE TO INTERVENE
                   (As to All Plaintiffs Against All Defendants)

       963. These Defendants reallege and incorporate Paragraphs 1 through 962 of this Answer.

       964. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       965. Deny.

       966. Deny.

       967. Deny.




                                                -90-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 90 of 95 Document 27
           TENTH CLAIM FOR RELIEF - 42 U.S.C. §1983 ABUSE OF POWER
                    (As to All Plaintiffs, Against All Defendants)

       968. These Defendants reallege and incorporate Paragraphs 1 through 967 of this Answer.

       969. Deny.

       970. Deny.

       971. Deny.

       972. Deny.

       973. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

ELEVENTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 RETALIATION FOR EXERCISE
        OF FREE SPEECH (As to All Plaintiffs Against All Defendants)

       974. These Defendants reallege and incorporate Paragraphs 1 through 973 of this Answer.

       975. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       976. Deny.

       977. Deny.

       978. Deny.

       979. Deny.

      TWELFTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 EQUAL PROTECTION
                    (William Rivera v. John Doe Officer)

       980. These Defendants reallege and incorporate Paragraphs 1 through 979 of this Answer.

       981. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       982. Deny.

                                                -91-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 91 of 95 Document 27
    THIRTEENTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 EQUAL PROTECTION
                     (All Plaintiffs v. All Defendants)

       983. These Defendants reallege and incorporate Paragraphs 1 through 982 of this Answer.

       984. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       985. Deny.

    FOURTEENTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 EQUAL PROTECTION
                     (All Plaintiffs v. All Defendants)

       986. These Defendants reallege and incorporate Paragraphs 1 through 985 of this Answer.

       987. Deny.

       988. Deny.

       989. Deny.

       990. Deny.

   FIFTEENTH CLAIM FOR RELIEF - 42 U.S.C. § 1983 VIOLATION OF RIGHT TO
       ASSEMBLE. (All Plaintiffs v. City of Wauwatosa and Defendant McBride)

       991. These Defendants reallege and incorporate Paragraphs 1 through 990 of this Answer.

       992. Deny.

       993. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

this Paragraph, and therefore deny and put Plaintiffs to their proof.

       994. Deny.

       995. Deny.

       996. Deny.

       997. Deny.




                                                -92-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 92 of 95 Document 27
  WHEREFORE, Plaintiffs respectfully demand judgment against the Defendants jointly
and severely as follows:

       1. These Defendants deny the Plaintiffs are entitled to the relief requested.

       2. These Defendants deny the Plaintiffs are entitled to the relief requested.

       3. These Defendants deny the Plaintiffs are entitled to the relief requested.

       4. These Defendants deny the Plaintiffs are entitled to the relief requested.

       5. These Defendants deny the Plaintiffs are entitled to the relief requested.

       6. These Defendants deny the Plaintiffs are entitled to the relief requested.

       7. These Defendants deny the Plaintiffs are entitled to the relief requested.

       8. These Defendants deny the Plaintiffs are entitled to the relief requested.

       9. These Defendants deny the Plaintiffs are entitled to the relief requested.

       10. These Defendants deny the Plaintiffs are entitled to the relief requested.

       11. These Defendants deny the Plaintiffs are entitled to the relief requested.

       12. These Defendants deny the Plaintiffs are entitled to the relief requested.

       13. These Defendants deny the Plaintiffs are entitled to the relief requested.

                                  AFFIRMATIVE DEFENSES

       1. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

       2. Plaintiffs’ state law claims are subject to the procedural prerequisites for bringing or

maintaining a cause of action under § 893.80(1)(a) and (1)(b), Wis. Stats. and the exclusions,

immunities and limitations on liability set forth in § 893.80, Wis. Stats.

       3. Any injuries or damages suffered by the Plaintiffs were caused by their own conduct

and/or the conduct and contributory negligence of a third party other than the Defendants.




                                                -93-


         Case 2:20-cv-01660-NJ Filed 04/16/21 Page 93 of 95 Document 27
       4. The actions of the Plainitffs were for the sole purpose of provoking law enforcement to

arrest them and were done for no other lawful reason.

       5. The Plaintiffs may have failed to mitigate their damages.

       6. Plaintiffs’ Complaint fails to state a cause of action against the City of Wauwatosa

pursuant to Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 98

S.Ct. 2018, 56 L.Ed.2d 611 (1978) since there can be no recovery for a federal civil rights violation

where there is no constitutional depravation occurring pursuant to government policy, custom, or

practice.

       7. All of the acts for the answering Defendants were in good faith and not motivated by

malice or the intent to harm.

       8. Plaintiffs are not entitled to punitive damages.

       9. Defendants are entitled to qualified immunity from suit.

       10. Defendants are entitled to discretionary act immunity.

       WHEREFORE, Defendants demand judgment dismissing this matter and awarding them

their costs and reasonable attorney’s fees.




                                                -94-


            Case 2:20-cv-01660-NJ Filed 04/16/21 Page 94 of 95 Document 27
Dated at Wauwatosa, Wisconsin this 16th day of April, 2021.


                                            GUNTA LAW OFFICES, S.C.
                                            Attorneys for Defendants City of Wauwatosa,
                                            Barry Weber and Dennis McBride

                                             /s/ Jasmyne M. Baynard
                                            Gregg J. Gunta, WI Bar No. 1004322
                                            Ann C. Wirth, WI Bar No. 1002469
                                            Jasmyne M. Baynard, WI Bar No. 1099898
                                            Kyle R. Moore, WI Bar No. 1101745
                                            9898 W. Bluemound Road, Suite 2
                                            Wauwatosa, Wisconsin 53226
                                            Telephone:    (414) 291-7979
                                            Facsimile:    (414) 291-7960
                                            Emails:       gjg@guntalaw.com
                                                          acw@guntalaw.com
                                                          jmb@guntalaw.com
                                                          krm@guntalaw.com




                                     -95-


 Case 2:20-cv-01660-NJ Filed 04/16/21 Page 95 of 95 Document 27
